UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1957


PAMELA BOND,

                Plaintiff - Appellant,

          v.

MARYLAND BOARD OF NURSING; FUTURE CARE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:14-cv-00872-WMN)


Submitted:   January 22, 2015             Decided:   January 26, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Pamela Sue Bond, Appellant Pro Se.      Anthony Bruno DeFranco,
Douglas F. Gansler, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland; Charles R. Bacharach, GORDON FEINBLATT LLC,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Pamela Bond seeks to appeal the district court’s order

granting Defendants’ motions to dismiss Bond’s civil suit.                        We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

             Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

             The district court’s order was entered on the docket

on    July   24,    2014.        The   notice      of    appeal    was    filed    on

September 11, 2014.          Because Bond failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we deny leave to proceed in forma pauperis and dismiss

the   appeal.       We    deny   Bond’s   motion    to    admit    evidence.      We

dispense     with     oral    argument    because        the    facts    and   legal

contentions     are      adequately    presented    in    the   materials      before

this court and argument would not aid the decisional process.



                                                                          DISMISSED



                                          2